Exhibit 10.51

EXECUTION VERSION

 

 

 

STOCKHOLDERS’ AGREEMENT

dated as of February 26, 2019

by and among

Roadrunner Transportation Systems, Inc.,

Elliott Associates, L.P.,

and

Elliott International, L.P.,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I DEFINITIONS      1  

1.1

 

Certain Defined Terms

     1  

1.2

 

Other Definitional Provisions

     4   ARTICLE II CORPORATE GOVERNANCE      4  

2.1

 

Board Representation

     4  

2.2

 

Available Financial Information

     6  

2.3

 

Other Information

     8  

2.4

 

Access

     8  

2.5

 

Termination of Rights

     9   ARTICLE III MISCELLANEOUS      9  

3.1

 

Confidentiality

     9  

3.2

 

Amendments and Waivers

     9  

3.3

 

Successors, Assigns and Permitted Transferees

     9  

3.4

 

Notices

     10  

3.5

 

Further Assurances

     10  

3.6

 

Entire Agreement; No Third Party Beneficiaries

     11  

3.7

 

Restrictions on Other Agreements; Bylaws

     11  

3.8

 

Governing Law

     11  

3.9

 

Jurisdiction and Forum; Waiver of Jury Trial

     11  

3.10

 

Severability

     11  

3.11

 

Enforcement

     12  

3.12

 

Titles and Subtitles

     12  

3.14

 

No Recourse

     12  

3.15

 

Counterparts; Facsimile Signatures

     12  

Exhibit A – Joinder Agreement

 

- i -



--------------------------------------------------------------------------------

THIS STOCKHOLDERS’ AGREEMENT is entered into as of February 26, 2019, by and
among Roadrunner Transportation Systems, Inc., a Delaware corporation (the
“Company”), Elliott Associates, L.P., a Delaware limited partnership and Elliott
International, L.P., a Cayman Islands, British West Indies limited partnership
(collectively, the “Elliott Stockholders”) and any Person who executes a Joinder
Agreement in the form of Exhibit A hereto (each, a “Stockholder” and,
collectively, the “Stockholders”).

RECITALS

WHEREAS, the Company and the Elliott Stockholders have entered into the Standby
Purchase Agreement, dated as of November 8, 2018 (as amended on January 10,
2019), by and among the Company and the Elliott Stockholders; and

WHEREAS, the Company and the Elliott Stockholders wish to set forth certain
understandings between such parties, including with respect to certain
governance matters.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Defined Terms. As used herein, the following terms shall have the
following meanings:

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person directly or indirectly owning or controlling 10% or more of any
class of outstanding voting securities of such Person or (iii) any officer,
director, general partner or trustee of any such Person described in clause
(i) or (ii); provided, that no portfolio company of any investment fund
affiliated with Elliott Management Corporation (excluding, for the avoidance of
doubt, the Elliott Stockholders) shall be deemed an Affiliate of any Elliott
Stockholder for purposes of this Agreement.

“Agreement” means this Stockholders Agreement, as amended from time to time in
accordance with Section 3.2.

“Annual Budget” has the meaning given to such term in Section 2.2(b).

“Applicable Law” means all applicable provisions of (i) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, ordinances, codes
or orders



--------------------------------------------------------------------------------

of any Governmental Entity, (ii) any consents or approvals of any Governmental
Entity and (iii) any orders, decisions, injunctions, judgments, awards, decrees
of or agreements with any Governmental Entity.

“beneficial owner” or “beneficially own” has the meaning given such term in Rule
13d-3 under the Exchange Act and a Person’s beneficial ownership of Common Stock
or other voting securities of the Company shall be calculated in accordance with
the provisions of such Rule.

“Board” means the Board of Directors of the Company.

“Bylaws” means the Second Amended and Restated Bylaws of the Company, as in
effect on the date hereof and as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof and
the terms of the Charter.

“Charter” means the Amended and Restated Certificate of Incorporation of the
Company, as in effect on the date hereof and as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company including any shares of capital stock into which Common Stock may be
converted (as a result of recapitalization, share exchange or similar event) or
are issued with respect to Common Stock, including with respect to any stock
split or stock dividend, or a successor security.

“Company” has the meaning given to such term in the Preamble.

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.

“Director” means any member of the Board.

“Elliott Designee” has the meaning given to such term in Section 2.1(b).

“Elliott Stockholders” has the meaning given to such term in the Preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.

 

2



--------------------------------------------------------------------------------

“Governmental Entity” means any federal, state, local or foreign court,
legislative, executive or regulatory authority or agency.

“Group” has the meaning given to such term in Section 13(d)(3) of the Exchange
Act.

“Information” means all confidential information about the Company or any of its
Subsidiaries that is or has been furnished to any Stockholder or any of its
Representatives by or on behalf of the Company or any of its Subsidiaries, or
any of their respective Representatives, whether written or oral or in
electronic or other form and whether prepared by the Company, its
Representatives or otherwise, together with all written or electronically stored
documentation prepared by such Stockholder or its Representatives based on or
reflecting, in whole or in part, such information; provided that the term
“Information” does not include any information that (i) is or becomes generally
available to the public through no action or omission by such Stockholder or its
Representatives, (ii) is or becomes available to such Stockholder on a
non-confidential basis from a source, other than the Company or any of its
Subsidiaries, or any of their respective Representatives, that to such
Stockholder’s knowledge, after reasonable inquiry, is not prohibited from
disclosing such portions to such Stockholder by a contractual, legal or
fiduciary obligation, (iii) is independently developed by a Stockholder or its
Representatives or Affiliates on its own behalf without use of any of the
confidential information or (iv) was in such Stockholder’s, its Affiliates’ or
its Representatives’ possession prior to the date of this Agreement.

“NYSE” means the New York Stock Exchange.

“Permitted Transferee” means with respect to any Stockholder or its Affiliates
(x) an Affiliate of such Stockholder, including to any investment fund or other
entity controlled or managed by, or under common control or management with,
such Stockholder and (y) any transferee of Common Stock that is not an Affiliate
of such Stockholder that holds (after giving effect to such transfer) in excess
of ten percent (10%) of the then-outstanding Common Stock; provided, however,
that any such transferee shall agree in a writing in the form attached as
Exhibit A hereto to be bound by and to comply with all applicable provisions of
this Agreement. Any Stockholder shall also be a Permitted Transferee of the
Permitted Transferees or itself.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any Group comprised of any two or more of the foregoing.

“Representatives” means with respect to any Person, any of such Person’s, or its
Affiliates’, directors, officers, employees, general partners, Affiliates,
direct or indirect shareholders, members or limited partners, attorneys,
accountants, financial and other

 

3



--------------------------------------------------------------------------------

advisers, and other agents and representatives, including in the case of the
Elliott Stockholders, any person designated for nomination by the Board as a
Director by the Elliott Stockholders.

“Stockholder” and “Stockholders” have the meanings given to such terms in the
Preamble.

“Subsidiary” means, with respect to any Person, any corporation, entity or other
organization whether incorporated or unincorporated, of which (i) such first
Person directly or indirectly owns or controls at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others performing similar
functions or (ii) such first Person is a general partner, managing member or
otherwise exercises similar management control.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of Common Stock
beneficially owned by a Person or any interest in any shares of Common Stock
beneficially owned by a Person.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article and Section references
are to this Agreement unless otherwise specified. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

ARTICLE II

CORPORATE GOVERNANCE

2.1 Board Representation.

(a) The Elliott Stockholders (treated as one stockholder) shall have the right,
but not the obligation, to designate for nomination by the Board as Directors a
number of designees equal to at least: (i) at least a majority of the total
number of Directors comprising the Board at such time as long as the Elliott
Stockholders (treated as one stockholder) beneficially own in the aggregate at
least 50% of the outstanding shares of the Common Stock; (ii) at least 40% of
the total number of Directors comprising the

 

4



--------------------------------------------------------------------------------

Board at such time as long as the Elliott Stockholders (treated as one
stockholder) beneficially own in the aggregate at least 40% but less than 50% of
the outstanding shares of the Common Stock; (iii) at least 30% of the total
number of Directors comprising the Board at such time as long as the Elliott
Stockholders (treated as one stockholder) beneficially own in the aggregate at
least 30% but less than 40% of the outstanding shares of the Common Stock;
(iv) at least 20% of the total number of Directors comprising the Board at such
time as long as the Elliott Stockholders (treated as one stockholder)
beneficially own in the aggregate at least 20% but less than 30% of the
outstanding shares of the Common Stock; and (v) at least 5% of the total number
of Directors comprising the Board at such time as long as the Elliott
Stockholders (treated as one stockholder) beneficially own in the aggregate at
least 5% but less than 20% of the outstanding shares of the Common Stock. For
purposes of calculating the number of Elliott Designees that the Elliott
Stockholders are entitled to designate for nomination pursuant to the formula
outlined above, any fractional amounts would be rounded up to the nearest whole
number and the calculation would be made on a pro forma basis after taking into
account any increase in the size of the Board.

(b) In the event that the Elliott Stockholders have designated for nomination by
the Board less than the total number of designees the Elliott Stockholders shall
be entitled to designate for nomination pursuant to Section 2.1(a), the Elliott
Stockholders shall have the right, at any time, to designate for nomination such
additional designees to which they are entitled, in which case, the Company and
the Directors shall take all necessary corporate action, to the fullest extent
permitted by Applicable Law (including with respect to any fiduciary duties
under Delaware law), to (x) enable the Elliott Stockholders to designate for
nomination and effect the election or appointment of such additional
individuals, whether by increasing the size of the Board, or otherwise, and
(y) to designate such additional individuals designated for nomination by the
Elliott Stockholders to fill such newly-created vacancies or to fill any other
existing vacancies. Each such individual whom the Elliott Stockholders shall
actually designate for nomination pursuant to this Section 2.1 and who is
thereafter elected to the Board to serve as a Director shall be referred to
herein as an “Elliott Designee.”

(c) In the event that a vacancy is created at any time by the death, retirement,
removal or resignation of any Director designated by the Elliott Stockholders
pursuant to this Section 2.1, the remaining Directors and the Company shall, to
the fullest extent permitted by Applicable Law (including with respect to any
fiduciary duties under Delaware law), cause the vacancy created thereby to be
filled by a new designee of the Elliott Stockholders, if such Director was
designated by the Elliott Stockholders, as soon as possible, and the Company
hereby agrees to take, to the fullest extent permitted by Applicable Law
(including with respect to any fiduciary duties under Delaware law), at any time
and from time to time, all actions necessary to accomplish the same.

 

5



--------------------------------------------------------------------------------

(d) The Company agrees, to the fullest extent permitted by Applicable Law
(including with respect to any fiduciary duties under Delaware law), to include
in the slate of nominees recommended by the Board for election at any meeting of
stockholders called for the purpose of electing Directors the individuals
designated pursuant to this Section 2.1 and to nominate and recommend each such
individual to be elected as a Director as provided herein, and to solicit
proxies or consents in favor thereof. The Company is entitled to identify such
individual as an Elliott Designee pursuant to this Agreement.

(e) Insofar as the Company is or becomes subject to requirements under
Applicable Law or the regulations of any self-regulatory organization, including
the NYSE or such other national securities exchange upon which the Common Stock
is listed to which the Company is then subject, relating to the composition of
the Board or committees thereof, their respective responsibilities or the
qualifications of their respective members, the Elliott Stockholders shall
cooperate in good faith to select for nomination designees to the Board under
this Section 2.1 so as to permit the Company to comply with all such applicable
requirements.

(f) No Elliott Designee shall be paid any fee (or provided any equity-based
compensation) for service as Director or member of any committee of the Board,
unless otherwise determined by the Board; provided that each Elliott Designee
shall be entitled to reimbursement by the Company for reasonable expenses
incurred while traveling to and from Board and committee meetings as well as
travel for other business related to his or her service on the Board or
committees thereof, subject to any maximum reimbursement obligations as may be
established by the Board from time to time. Notwithstanding the foregoing, any
Elliott Designee whom the Board determines to be “independent” as defined under
NYSE and Exchange Act rules and regulations shall be entitled to compensation in
accordance with the Company’s Independent Director Compensation Program.

2.2 Available Financial Information. Upon written request of an Elliott
Stockholder, the Company will deliver, or cause to be delivered, to such Elliott
Stockholder or its designated Representative:

(a) as soon as available after the end of each month and in any event within 30
days thereafter, a consolidated balance sheet of the Company and its
Subsidiaries as of the end of such month and consolidated statements of
operations, income, cash flows, retained earnings and stockholders’ equity of
the Company and its Subsidiaries, for each month and for the current fiscal year
of the Company to date, prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of notes thereto), together with a
comparison of such statements to the corresponding periods of the prior fiscal
year and to the Company’s business plan then in effect and approved by the
Board;

 

6



--------------------------------------------------------------------------------

(b) an annual budget, a business plan and financial forecasts for the Company
for the next fiscal year of the Company (the “Annual Budget”), no later than 30
days before the beginning of the Company’s next fiscal year, in such manner and
form as approved by the Board, which shall include at least a projection of
income and a projected cash flow statement for each fiscal quarter in such
fiscal year and a projected balance sheet as of the end of each fiscal quarter
in such fiscal year, in each case prepared in reasonable detail, with
appropriate presentation and discussion of the principal assumptions upon which
such budgets and projections are based, which shall be accompanied by the
statement of the chief executive officer or chief financial officer or
equivalent officer of the Company to the effect that such budget and projections
are based on reasonable and good faith estimates and assumptions made by the
management of the Company for the respective periods covered thereby; it being
recognized by such holders that such budgets and projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by them may differ from the projected results. Any material
changes in such Annual Budget shall be delivered to the Elliott Stockholders as
promptly as practicable after such changes have been approved by the Board;

(c) as soon as available after the end of each fiscal year of the Company, and
in any event within 90 days thereafter, (i) the annual financial statements
required to be filed by the Company pursuant to the Exchange Act, (ii) a
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal year, and consolidated statements of income, retained earnings and
cash flows of the Company and its Subsidiaries for such year, prepared in
accordance with GAAP and setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and accompanied
by the opinion of independent public accountants of recognized national standing
selected by the Company and (iii) a Company-prepared comparison to the Annual
Budget for such year as approved by the Board; and

(d) as soon as available after the end of the first, second and third quarterly
accounting periods in each fiscal year of the Company, and in any event within
45 days thereafter, (i) the quarterly financial statements required to be filed
by the Company pursuant to the Exchange Act, (ii) a consolidated balance sheet
of the Company and its Subsidiaries as of the end of each such quarterly period,
and consolidated statements of income, retained earnings and cash flows of the
Company and its Subsidiaries for such period and for the current fiscal year to
date, prepared in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of notes thereto) and (iii) a Company-prepared
comparison to the corresponding periods of the previous fiscal year and to the
Annual Budget then in effect as approved by the Board, all of the information to
be provided pursuant to this Section 2.2(d) in reasonable detail and certified
by the principal financial or accounting officer of the Company.

 

7



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in Sections 2.2(c) and (d), the
Company may satisfy its obligations thereunder (other than its obligations under
Sections 2.2(c)(iii) and 2.2(d)(iii)) by (i) providing the financial statements
of any wholly-owned Subsidiary of the Company to the extent such financial
statements reflect the entirety of the operations of the business or (ii) filing
such financial statements of the Company or any wholly-owned Subsidiary of the
Company whose financial statements satisfy the requirements of clause (i), as
applicable, with the U.S. Securities and Exchange Commission on EDGAR or in such
other manner as makes them publicly available. The Company’s obligation to
furnish the materials described in Sections 2.2(c) and (d) shall be satisfied so
long as it transmits such materials to the Elliott Stockholders within the time
periods specified therein, notwithstanding that such materials may actually be
received after the expiration of such periods.

2.3 Other Information. The Company covenants and agrees to deliver to the
Elliott Stockholders, upon written request, so long as the Elliott Stockholders
(treated as one stockholder) shall beneficially own in the aggregate at least 5%
of the outstanding shares of Common Stock, with reasonable promptness, such
other information and data (including such information and reports made
available to any lender of the Company or any of its Subsidiaries under any
credit agreement or otherwise) with respect to the Company and each of its
Subsidiaries as from time to time may be reasonably requested by any Elliott
Stockholder; provided that the Company reserves the right to withhold any
information under this Section 2.3 or access under Section 2.4 from the Elliott
Stockholders if the Board determines that providing such information or granting
such access would reasonably be expected to adversely affect the Company on a
competitive basis or otherwise. The Elliott Stockholders shall have access to
such other information concerning the Company’s business or financial condition
and the Company’s management as may be reasonably requested, including all
information that is necessary for (x) each of the Elliott Stockholders and their
respective Affiliates to comply with income tax reporting and regulatory
requirements and (y) the Elliott Stockholders to prepare their quarterly and
annual financial statements.

2.4 Access. The Company shall, and shall cause its Subsidiaries, officers,
Directors, employees, auditors and other agents to (a) afford the Elliott
Stockholders and each of their Representatives, so long as the Elliott
Stockholders (treated as one stockholder) shall beneficially own in the
aggregate at least 5% of the outstanding shares of Common Stock, during normal
business hours and upon reasonable notice, reasonable access at all reasonable
times to its officers, employees, auditors, legal counsel, properties, offices
and other facilities and to all books and records, and (b) afford the Elliott
Stockholders the opportunity to discuss the affairs, finances and accounts of
the Company and its Subsidiaries with their respective officers from time to
time as any Elliott Stockholder may reasonably request upon reasonable notice.

 

8



--------------------------------------------------------------------------------

2.5 Termination of Rights. This Agreement shall terminate on the earlier to
occur of (a) such time as the Elliott Stockholders are no longer entitled to
nominate a Director pursuant to Section 2.1(a) of this Agreement and (b) upon
the delivery of a written notice by the Elliott Stockholders to the Company
requesting that this Agreement terminate.

ARTICLE III

MISCELLANEOUS

3.1 Confidentiality. Each party hereto agrees to, and shall cause its
Representatives to, keep confidential and not divulge any Information, and to
use, and cause its Representatives to use, such Information only in connection
with the operation of the Company and its Subsidiaries; provided that nothing
herein shall prevent any party hereto from disclosing such Information (a) upon
the order of any court or administrative agency, (b) upon the request or demand
of any regulatory agency or authority having jurisdiction over such party,
(c) to the extent required by law or legal process or required or requested
pursuant to subpoena, interrogatories or other discovery requests, (d) to the
extent necessary in connection with the exercise of any remedy hereunder, (e) to
other Stockholders, (f) to such party’s Representatives that in the reasonable
judgment of such party need to know such Information or (g) to any potential
transferee of Common Stock of a Stockholder to whom such proposed Transfer would
be permitted in accordance with Section 3.3 as long as such potential transferee
of Common Stock of a Stockholder agrees to be bound by the provisions of this
Section 3.1 as if a Stockholder; provided further that, in the case of clause
(a), (b) or (c), such party shall notify the other parties hereto of the
proposed disclosure as far in advance of such disclosure as practicable and use
reasonable efforts to ensure that any Information so disclosed is accorded
confidential treatment, when and if available.

3.2 Amendments and Waivers. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and the
Elliott Stockholders. Neither the failure nor delay on the part of any party
hereto to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

3.3 Successors, Assigns and Permitted Transferees. This Agreement shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns. Any Stockholder may assign its
rights and obligations hereunder, in whole or in part, to any Permitted
Transferee whereupon

 

9



--------------------------------------------------------------------------------

references to the Elliott Stockholder shall be deemed to include such Permitted
Transferee.

3.4 Notices. All notices and other communications to be given to any party
hereunder shall be sufficiently given for all purposes hereunder if in writing
and delivered by hand, courier or overnight delivery service, or when received
in the form of a facsimile or other electronic transmission (receipt
confirmation requested), and shall be directed to the address set forth below
(or at such other address or facsimile number as such party shall designate by
like notice):

(a) if to the Company, to:

Roadrunner Transportation Systems, Inc.

1431 Opus Place, Suite 530

Downers Grove, Illinois 60515

Attn: Curtis W. Stoelting

Fax: (630) 968-0509

Email: cstoelting@rrts.com

(b) if to the Elliott Stockholders, to:

c/o Elliott Management Corporation

40 West 57th Street, 4th Floor

New York, NY 10019

Attn: Elliot Greenberg

Fax: (212) 478-2371

Email: egreenberg@elliottmgmt.com

(c) if to any other Stockholder, to the address of such other Stockholder as
shown in the stock record book of the Company.

3.5 Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder. To the fullest
extent permitted by law, the Company shall not directly or indirectly take any
action that is intended to, or would reasonably be expected to result in, any
Stockholder being deprived of the rights contemplated by this Agreement.

 

10



--------------------------------------------------------------------------------

3.6 Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement among the parties with respect to the subject matter of
this Agreement and supersedes any prior discussions, correspondence,
negotiation, proposed term sheet, agreement, understanding or agreement and
there are no agreements, understandings, representations or warranties between
the parties other than those set forth or referred to in this Agreement, and
this Agreement is not intended to confer in or on behalf of any Person not a
party to this Agreement (and their successors and assigns) any rights, benefits,
causes of action or remedies with respect to the subject matter or any provision
hereof.

3.7 Restrictions on Other Agreements; Bylaws. The provisions of this Agreement
shall be controlling if any such provision or the operation thereof conflicts
with the provisions of the Bylaws. Each of the parties covenants and agrees to
take, or cause to be taken, to the fullest extent permitted by Applicable Law
(including with respect to any fiduciary duties under Delaware law), any action
reasonably requested by the Company or any Stockholder, as the case may be, to
amend the Bylaws so as to avoid any conflict with the provisions hereof,
including, in the case of the Stockholders, to vote their shares of Common
Stock.

3.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof to the extent that such principles would require or
permit the application of laws of another jurisdiction.

3.9 Jurisdiction and Forum; Waiver of Jury Trial. In any judicial proceeding
involving any dispute, controversy or claim arising out of or relating to this
Agreement, each of the parties unconditionally accepts the jurisdiction and
venue of or, if the Court of Chancery does not have subject matter jurisdiction
over this matter, the Superior Court of the State of Delaware (Complex
Commercial Division), or if jurisdiction over the matter is vested exclusively
in federal courts, the United States District Court for the District of
Delaware, and the appellate courts to which orders and judgments thereof may be
appealed. In any such judicial proceeding, the parties agree that in addition to
any method for the service of process permitted or required by such courts, to
the fullest extent permitted by law, service of process may be made by delivery
provided pursuant to the directions in Section 3.4. EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT.

3.10 Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (a) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by law, (b) as to such
Person or circumstance or in such

 

11



--------------------------------------------------------------------------------

jurisdiction such provision shall be reformed to be valid and enforceable to the
fullest extent permitted by law and (c) the application of such provision to
other Persons or circumstances or in other jurisdictions shall not be affected
thereby.

3.11 Enforcement. Each party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed in accordance with its terms, and it is therefore
agreed that in addition to and without limiting any other remedy or right it may
have, the non-breaching party will have the right to an injunction, temporary
restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.

3.12 Titles and Subtitles. The titles of the articles, sections and subsections
of this Agreement are for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

3.13 No Recourse. This Agreement may only be enforced against, and any claims or
cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, Director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

3.14 Indemnification. The Company shall enter into separate indemnification
agreements with each of the Elliott Stockholders and the Elliott Designees, on
terms reasonably satisfactory to the Elliott Stockholders.

3.15 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. This Agreement may be executed by
facsimile signature(s).

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth in the first paragraph hereof.

 

COMPANY ROADRUNNER TRANSPORTATION SYSTEMS, INC.

By:  

/s/ Curtis W. Stoelting

Name:   Curtis W. Stoelting Title:   Chief Executive Officer

 

[Signature Page—Stockholders Agreement]



--------------------------------------------------------------------------------

ELLIOTT STOCKHOLDERS ELLIOTT ASSOCIATES, L.P. By: Elliott Capital Advisors,
L.P., its General Partner By:   Braxton Associates, Inc., its General Partner

By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

ELLIOTT INTERNATIONAL, L.P. By: Elliott International Capital Advisors Inc., as
Attorney-in-Fact

By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

[Signature Page—Stockholders Agreement]



--------------------------------------------------------------------------------

Exhibit A

JOINDER AGREEMENT

Reference is made to the Stockholders Agreement, dated as of February 26, 2019
(as amended from time to time, the “Stockholders Agreement”), by and among
Roadrunner Transportation Systems, Inc. (the “Company”) and certain stockholders
of the Company party thereto. The undersigned agrees, by execution hereof, to
become a party to, and to be subject to the rights and obligations under, the
Stockholders Agreement.

 

[NAME] By:       Name:   Title:

Date:

Address:

 

Acknowledged by: ROADRUNNER TRANSPORTATION SYSTEMS, INC.

By:       Name:   Title:

Date:

 

A-1